Citation Nr: 1826138	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-34 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left foot disability. 

4.  Entitlement to service connection for a right foot disability. 

5.  Entitlement to service connection for a nasal disability. 

6.  Entitlement to service connection for a lumbar spine disability. 

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), adjustment disorder, and anxiety disorder, not otherwise specified.  





REPRESENTATION

Veteran represented by:         Florida Department of Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is currently in the RO in Atlanta, Georgia.  

In June 2017, the Board remanded the claims to afford the Veteran a Board hearing. 

In February 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, the RO originally adjudicated the issue as a claim for PTSD.  Given that the clinical evidence of record contains acquired psychiatric diagnoses other than PTSD, to include adjustment disorder and anxiety disorder, not otherwise specified (NOS), see May 2013 VA psychiatry treatment record, the  Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD, adjustment disorder, and anxiety disorder, NOS.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Additional evidence, to include an April 2014 private MRI report of the lumbar spine and a May 2017 statement from the Veteran's former Battalion Signal Officer, was added to the record after the issuance of a September 2013 statement of the case.  Regardless, as the Veteran's substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Outstanding Records 

At the outset, the record indicates that there may be outstanding clinical records pertinent to the pending claims.  At the February 2018 hearing, the Veteran identified outstanding VA treatment records dating from the 1980's which contain his complaints about his "back . . . knees . . . [and] feet."  See February 2018 Hearing Tr. at 12-13.  He has also reported that the received private chiropractic treatment in the mid-1990's and that he had chiropractic treatment from a provider located in Crawfordville, Florida.  See id. at 37.  As the claims file currently does not contain the referenced treatment records, while on remand, the AOJ should attempt to obtain these records.

Moreover, the Veteran's separation examination report is not yet associated with the claims file.  Given the need to remand for additional development, the AOJ should make an attempt to obtain the Veteran's separation examination report and if it is not available, the AOJ should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.

Knees, Feet, and Lumbar Spine  

The Veteran contends that the claimed bilateral knee and foot disabilities as well as lumbar spine disability are due to service.  Specifically, he contends that during service, he was "a paratrooper with about 45 jumps" and that he injured his knees, feet, and lumbar spine due to participating in physical training activities, to include "road marches and running," as well as sustaining "bad falls" from ". . . landing in trees, high wind velocity, [and] ripped panels on the parachute."  See February 2018 Hearing Tr. at 6-7, 17, 29-30.  

Personnel records reflect that the Veteran has received a parachute badge during his service. 

A March 1981 enlistment examination report contains normal findings referable to the knees, feet, and lumbar spine.  A January 1982 service treatment record documents the Veteran's complaint of right foot pain after he "slipped off of a rock and twisted [the] foot medially . . . 3 days [ago]."  An assessment of right foot soft tissue injury was rendered at that time.   A November 1982 service treatment record reflects the Veteran's complaint of knee pain for six days and an assessment of patellofemoral pain syndrome.  Later that month, the Veteran was seen for right knee pain, and the treating physician provided an assessment of improved chondromalacia.  An April 1983 service treatment record notes a report of left knee pain for two weeks as well as a diagnosis of chondromalacia patella.  A January 1984 service treatment note indicates that the Veteran complained of left foot pain and that he was diagnosed with pulled Achilles tendon at that time. 

In January 2010, the Veteran underwent a VA examination exam for joint conditions.  The January 2010 VA examiner diagnosed bilateral foot strain, right Achilles tendinitis, as well as bilateral patellofemoral pain syndrome of the knees.  The examiner then rendered a negative nexus opinion for the claimed bilateral knee and foot disabilities given that the referenced service treatment records containing knee and foot complaints and treatments did not indicate "a chronic foot problem" or "a chronic knee problem" and there was no evidence showing post-service care for knee and/or foot symptoms.  In so doing, the examiner failed to specifically address the Veteran's competent report that, as "a paratrooper with about 45 jumps," he injured his knees and feet due to participating in physical training activities, to include "road marches and running," as well as sustaining "bad falls" from ". . . landing in trees, high wind velocity, [and] ripped panels on the parachute."  See February 2018 Hearing Tr. at 6-7, 17, 29-30.  A remand is necessary for an addendum opinion addressing the noted deficiency. 

Specific to the claimed lumbar spine disability, the Veteran underwent VA examinations in January 2010 and August 2013.  The January 2010 VA examiner diagnosed lumbosacral strain and opined that he could not resolve the nexus question without resorting to mere speculation, given that "there is not enough documentation to be able to [e]ffectively evaluate whether or not the currently back condition is related to service," without specifically identifying the additional information necessary to render the requested opinion.  The August 2013 VA examiner rendered a negative nexus opinion given that there was "no objective evidence" that the claimed lumbar spine disability was related to service based on the Veteran's report that he first sought post-service treatment for back pain in the mid-1990.  However, the examiner failed to specifically address the Veteran's competent report that, as "a paratrooper with about 45 jumps," he injured his lumbar spine due to participating in physical training activities, to include "road marches and running," as well as sustaining "bad falls" from ". . . landing in trees, high wind velocity, [and] ripped panels on the parachute."  See February 2018 Hearing Tr. at 6-7, 17, 29-30.  A remand is necessary for an addendum opinion addressing the noted deficiencies. 

Nasal Disability 

The Veteran contends that he has a nasal disability due to service.  Specifically, he has reported that his nasal symptoms are due to an in-service nose injury when he "hit [himself] in the nose with [his] own knees" as a result of a ricochet off of a branch" after a jump.  See February 2018 Hearing Tr. at 43.  He reports that nasal symptoms, to include chronic sinusitis symptoms, have continued since his service to present.  See id. at 44-46. 

As yet, the Veteran has not undergone a VA examination for the claimed nasal disability.  Given his reports as to the onset and continuity of nasal symptomatology since service, a VA examination is necessary to determine whether there is a nasal disability underlying his reports of nasal symptoms, and if so, whether such is due to service, to include the reported in-service nose injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability due to service.  Specifically, he has reported that such resulted from being away from his spouse during service when she was ". . . pregnant and all [he] wanted to do was come home and see [his] baby."  See February 2018 Hearing Tr. at 49.  He has also contended that as part of B Company, 1/508 Airborne Infantry, 82nd Airborne Division, he was exposed to combat experiences while serving in Grenada.  See June 2009 Statement in support of PTSD Claim.  

The Veteran's personnel records document that he was assigned to 1st Battalion, 508th Infantry in Fort Bragg, North Carolina during his service. 

Service treatment records, to include a March 1981 enlistment examination report, are negative for psychiatric complaints, treatments, or diagnoses.  

Post-service, the Veteran has been diagnosed with anxiety disorder NOS "with elements of PTSD and panic" and adjustment disorder.  See May 2013 VA psychiatry treatment record.   

In an August 2013Disability Benefits Questionnaire (DBQ) report, the examiner found that the Veteran was not diagnosed with PTSD at the time and that it would be speculative to opine whether his anxiety disorder NOS was due to service, while adding that "[v]arious intercurrent stressors including incarceration and his limited finances are contributing to his current anxiety disorder."  However, the examiner did not address the diagnosis of adjustment disorder, and as yet, no medical opinion address the Veteran's contention at the February 2018 Board hearing that the claimed acquired psychiatric disability is from being away from his spouse during his service when she was ". . . pregnant and all [he] wanted to do was come home and see [his] baby."  See February 2018 Hearing Tr. at 49.  Further, clarification is needed as to whether the May 2013 diagnosis of anxiety disorder NOS with "elements of PTSD" was suggestive of a PTSD diagnosis during the appeal period.  On remand, the AOJ should afford the Veteran a VA examination for a medical opinion addressing the above deficiencies.  

Further, while the AOJ has attempted to verify the Veteran's reported stressor of having been exposed to combat experiences while assigned to B Company, 1/508 Airborne Infantry, 82nd Airborne Division in Grenada, in a January 2010 determination of a lack of information to verify the claimed PTSD stressor, the AOJ did not consider the Veteran's April 2012 submission of envelopes for letters, which were reportedly sent to his spouse from a mailing address in Grenada during his service.  Further, an internet article, titled 1st Battalion, 508th Parachute Infantry Regiment, cited in the September 2013 statement of the case, indicates that "on 25 October 1983, US Army Rangers jumped into Grenada to rescue American medical students . . . [and that] [t]he Battalion remained as a peacekeeping force and returned on 11 November 1983 to Fort Bragg, North Carolina."  See 1st Battalion, 508th Parachute Infantry Regiment, https://www.globalsecurity.org/military/agency/army/1-508abn.htm.  In addition, in May 2017, the Veteran submitted a statement from his former Battalion Signal Officer, who recollected that in October 1983, the Veteran's assigned unit "went to Grenada" "around the time of Operation Urgent Fury in 1983."  While on remand, the AOJ should attempt to verify the Veteran's reported stressor based on combat experience in Grenada in consideration of the above-referenced evidence by contacting the appropriate entity.

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include VA treatment records dated from the 1980's,  private chiropractic treatment records dated in mid-1990, as well as chiropractic treatment records from a provider located in Crawford, Florida.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Undertake all reasonable efforts to obtain the Veteran's separation examination report.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the appropriate entity to verify the Veteran's alleged stressor.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressor, namely having been exposed to combat experiences while assigned to B Company, 1/508 Airborne Infantry, 82nd Airborne Division in Grenada.  

In this regard, the AOJ should particularly consider the cited internet article, titled 1st Battalion, 508th Parachute Infantry Regiment, indicating that "on 25 October 1983, US Army Rangers jumped into Grenada to rescue American medical students . . . [and that] [t]he Battalion remained as a peacekeeping force and returned on 11 November 1983 to Fort Bragg, North Carolina."  See 1st Battalion, 508th Parachute Infantry Regiment, https://www.globalsecurity.org/military/agency/army/1-508abn.htm; April 2012 submission of envelopes sent to the Veteran's spouse from a mailing address in Grenada; and the May 2017 statement from his former Battalion Signal Officer, who recollected that in October 1983, the Veteran's assigned unit "went to Grenada" "around the time of Operation Urgent Fury in 1983.

4.  Return the claims file, to include a copy of this remand, to the January 2010 VA examiner who addressed the Veteran's bilateral foot and knee disabilities and the August 2013 VA examiner who administered his lumbar spine examination, if available, for addendum opinions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to bilateral foot and knee disabilities and lumbar spine disability, present since the date of the claim (i.e. since May 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service, to specifically include his competent report that he was "a paratrooper with about 45 jumps" and that he injured his knees, feet, and lumbar spine due to participating in physical training activities, to include "road marches and running," as well as sustaining "bad falls" from ". . . landing in trees, high wind velocity, [and] ripped panels on the parachute."  See February 2018 Hearing Tr. at 6-7, 17, 29-30.  

(C) For each diagnosis, the examiner should also opine whether it is at least as likely as not (a 50 percent probability or greater) arthritis of the feet, knees, or lumbar spine was manifest to a compensable degree within one year of service discharge (i.e. within one year of April 1984)?  If so, what were the manifestations?

The examiner should consider all evidence of record, including lay statements and medical records, to include the following evidence:  1) the January 1982 service treatment record documents the Veteran's complaint of right foot pain after he "slipped off of a rock and twisted [the] foot medially . . . 3 days [ago]."  An assessment of right foot soft tissue injury was rendered at that time; 2) the November 1982 service treatment record reflects the Veteran's complaint of knee pain for six days and an assessment of patellofemoral pain syndrome; 3) the November 1982 service treatment record noting that the Veteran was seen for right knee pain, and the treating physician provided an assessment of improved chondromalacia; 4) the April 1983 service treatment record noting a report of left knee pain for two weeks as well as a diagnosis of chondromalacia patella; and 5) the January 1984 service treatment note indicating that the Veteran complained of left foot pain and that he was diagnosed with pulled Achilles tendon at that time.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

A complete rationale for all requested opinions should be provided.  

5.  The Veteran should be afforded a VA examination to determine whether there is a relationship between the claimed nasal disability and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to the claimed nasal disability, present since the date of the claim (i.e. since November 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service, to include the reported nose injury from "landing in the trees" and "[taking his] knees into [his] face."  

The examiner should consider all evidence of record, including lay statements, to include reports as to the onset and continuity of nasal symptoms since service, and medical records.  

A complete rationale for all opinions offered should be provided. 

6. After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to address the claimed acquired psychiatric disability. The claims file and a copy of this Remand must be made available to the examiner.

Following a review of the claims file and examination of the Veteran, the examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to his claim (i.e. since May 2009) even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner should address the May 2013 diagnosis of anxiety disorder NOS "with elements of PTSD. . . ."

If PTSD is diagnosed at any point during the appeal period, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), if any. 

(B) The examiner should identify all diagnoses of acquired psychiatric disorders other than PTSD, at any point relevant to his claim (i.e. since May 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner should address the diagnoses for anxiety disorder, NOS and adjustment disorder.  See May 2013 VA psychology treatment note. 

(C) For each currently diagnosed acquired psychiatric disability other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disability was related to the Veteran's military service, to include being exposed to combat as part of B Company, 1/508 Airborne Infantry, 82nd Airborne Division in Grenada (only if verified) and being away from his spouse during service when she was pregnant with his child. 

The examiner should consider all pertinent evidence of record, including lay statements and medical records. 

A complete rationale must be provided for all opinions.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




